DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amended schematic drawings (including Figures 5 and 6) and claims filed 5/2/2022 have been fully considered. 

Allowable Subject Matter
Claims 1-7, 10-14 and 17-20 are allowed. Claims 8-9 and 15-16 are canceled.
The following is an examiner’s statement of reasons for allowance:
Applicant amendments and drawings filed 5/2/2022 have overcome the drawing objection as suggested by the Office in the Interview Summary 4/20/2022. The updated search and prior art of record including Waltermire of Office Action 11/15/2021 did not read onto the amended independent claim, and USC 112 issues were resolved in Office Action 3/25/2022. Further detail is provided in said actions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733
/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733